FILED
                            NOT FOR PUBLICATION
                                                                             SEP 25 2015
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


L. MONEKE THOMAS,                                 No. 13-36162

              Plaintiff - Appellant,              D.C. No. 2:13-cv-00572-JPD

  v.
                                                  MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security
Administration,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 James P. Donohue II, Magistrate Judge, Presiding

                             Submitted January 26, 2015

Before: GOODWIN, PREGERSON, and BERZON, Circuit Judges.

       Larreteyer Moneke Thomas appeals the district court’s decision affirming

the Commissioner of Social Security’s denial of her application for supplemental

security income under Title XVI of the Social Security Act. We review the district

court’s order de novo, and may set aside the denial of benefits only if it is not


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
supported by substantial evidence or is based on legal error. Molina v. Astrue, 674
F.3d 1104, 1110 (9th Cir. 2012). Where evidence is susceptible to more than one

rational interpretation, we must uphold the administrative law judge’s (“ALJ”)

findings “if they are supported by inferences reasonably drawn from the record.”

Id. at 1111. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      Thomas’s contention that the ALJ erred in affording little weight to Dr.

Connell’s opinion regarding her social functioning lacks merit. The ALJ provided

specific and legitimate reasons, supported by substantial evidence in the record, for

the assessment of Dr. Connell’s opinion. See Bayliss v. Barnhart, 427 F.3d 1211,

1216 (9th Cir. 2005). Thomas’s contention that the ALJ erred in finding that

Thomas’s allegations regarding her mental impairments were not credible also

lacks merit. The ALJ offered specific, clear and convincing reasons for finding

Thomas not credible in light of her daily activities, her failure to follow treatment

and the lack of objective support for her allegations. See Lingenfelter v. Astrue,

504 F.3d 1028, 1040 (9th Cir. 2007); see also Carmickle v. Comm’r Soc. Sec.

Admin., 533 F.3d 1155, 1161 (9th Cir. 2008).

      AFFIRMED.